Name: Commission Regulation (EEC) No 2276/91 of 29 July 1991 on transitional measures regarding the total acidity content of table wines produced in Spain and released to the Spanish market for 1991
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  consumption
 Date Published: nan

 30. 7. 91 Official Journal of the European Communities No L 208/47 COMMISSION REGULATION (EEC) No 2276/91 of 29 July 1991 on transitional measures regarding the total acidity content of table wines produced in Spain and released to the Spanish market for 1991 whereas, because of the need ot adjust the total acidity content of such wine towards the Community level, a time limit should be set on the derogation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal ('), and in particular Article 90 thereof, Whereas a table wine must have a total acidity content, expressed as tartaric acid, of not less than 4,5 grams per litre in accordance with point 13 of Annex I to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (2), as last amended by Regulation (EEC) No 1734/91 (3) ; whereas Article 127 of the Act of Accession of Spain and Portugal lays down that until 31 December 1990, table wines produced in Spain and released to the Spanish market may have a total acidity content of not less than 3,5 grams per litre ; whereas the conditions justifying this derogation are connected, in addition ot the climatic conditions, with the structure of the wine sector, the development of which is relatively slow ; Whereas, in order to avoid serious imbalance on the market for table wine in Spain, provision should be made for a derogation in respect of the total acidity content of table wine produced and placed on the market in Spain ; HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1991 , table wines produced in Spain and released to the Spanish market may have a total acidity content, expressed as tartaric acid, of not less than 3,5 grams per litre. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 302, 15 . 11 . 1985, p . 9 . (2) OJ No L 84, 27. 3 . 1987, p . 1 . 4 OJ No L 163, 26. 6 . 1991 , p . 6 .